DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,107,449. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1, of ‘449, have been partitioned across claims 1, 3 and 5 of the present application, and the limitations of claim 2, of ‘449, are recited within claims 2 and 4 of the present application.  

Claim Objections

Claim 1 is objected to because of the following informalities:  
The intended meaning of the recitation “that corresponds to the weights of the adjacent hammers in position is lower than any other portions”, in lines 15 and 16, is understood; however, the phrasing could be amended to make the intention more clear and grammatically correct.
As for claim 5, please note that the first three lines are redundant with that which is recited in preceding claim 1.

Allowable Subject Matter

Claims 1-5 are believed to be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
The present claims have been deemed allowable for similar reasons as presented in the Notice of Allowance for parent application 16/593801 (US patent 11,107,449).
 The prior art to Nishida (7,485,798 and US 2007/001 7356) fail to teach or fairly suggest the supporting member sandwiching each hammer at the fulcrum. The references teach a lower reinforcing portion by the weights, but fail to teach sandwiching supporting members as claimed.
Other references of note are the US patent application publications to  Suzuki (US 2010/0074668) and Kuno (US 2019/0019483). Suzuki teaches a sandwich type supporting member (42), but fails to teach a portion of the reinforcing member (46) extending above extending below the weights. Kuno also teaches a sandwich type supporting member (52), but fails to teach the reinforcing member as claimed.
Another notable reference is the US patent application publication to Akaishi et al. (US 2020/0043446). Akaishi et al. teaches a sandwich type supporting member (27) but fails to teach any part of the reinforcing member (35) located below the weights.
No prior art could be found, which teaches or fairly suggests, alone or in combination, all the claimed elements of the present invention.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        10/06/2022